Title: From Thomas Jefferson to Robert Gamble, 15 June 1805
From: Jefferson, Thomas
To: Gamble, Robert


                  
                     Sir 
                     
                     Washington June 15. 05.
                  
                  I recieved last night your favor of the 11th. requesting letters of introduction to England & France for your son, & a passport. the passport is now inclosed. early applications after I came into the administration for letters of introduction to foreign parts rendered it necessary to take into consideration the propriety of my furnishing such letters on any occasion. it was decided to be unadviseable & improper, & I have adhered rigorously to the rule then laid down. I have on one or two special occasions undertaken to mention gentlemen in my private letters to our foreign ministers; and being shortly to write to Genl. Armstrong in Paris & Colo. Monro in London I will with pleasure ask their attentions to your son. altho Colo Monroe’s residence in Richmond made him probably acquainted with him personally, yet it will be a gratification to myself to contribute what I can to the desires of your son at those places. these letters will go in the official dispatches of the Secretary of state by the first conveyance. with respect to the pecuniary aid desired in the contingency of his wanting it, this could not possibly be taken from any public funds, & having myself not a single money connection in Europe, no circumstance would authorise me to ask it of Genl. Armstrong or Colo. Monroe. I say this the more frankly as I am satisfied the prudent precautions taken by your son would prevent his having occasion for this recurrence, & his experiencing any inconvenience from the want of it. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               